Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 26, 2021                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                              Brian K. Zahra
                                                                                                            David F. Viviano,
  160968(82)                                                                                            Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh
                                                                                                         Elizabeth M. Welch,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                      Justices
       Plaintiff-Appellee,
                                                                       SC: 160968
  v                                                                    COA: 340541
                                                                       Wayne CC: 17-003509-FC
  KELLIE NICHOLE STOCK,
        Defendant-Appellant.
  ________________________________________/

        On order of the Chief Justice, the third motion of plaintiff-appellee to extend the
  time for filing its supplemental brief is GRANTED. The supplemental brief will be
  accepted as timely filed if submitted on or before March 1, 2021.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 26, 2021

                                                                                Clerk